DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 7 February 2022 with Notice of Allowance from Taiwan (Nov. 20, 2021; 5 pgs).  The reference cited on the PTOL 1449 form has been considered.
The information disclosure statement filed 7 February 2022 with Office Action from Taiwan (Oct. 6, 2021; 6 pgs) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is missing the required certification statement for 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the fourth gate electrode has a workfunction layer having a thickness different than a thickness of a workfunction layer of the third gate electrode in combination with all of the limitations of Claim 1.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the fourth gate electrode has a workfunction layer having a thickness different than a thickness of a workfunction layer of the third gate electrode in combination with all of the limitations of Claim 7.
Regarding Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the fourth gate electrode has a workfunction layer having a thickness different than a thickness of a workfunction layer of the third gate electrode in combination with all of the limitations of Claim 13.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the fourth gate electrode has a workfunction layer having a thickness different than a thickness of a workfunction layer of the third gate electrode in combination with all of the limitations of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EARL N. TAYLOR
Primary Examiner
Art Unit 2896